Citation Nr: 1820796	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  15-10 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disability, claimed as nagging back pain.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Stepanick, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to December 1969, to include combat service in the Republic of Vietnam.  His awards include, among others, a Bronze Star Medal with "V" Device, a Combat Infantryman Badge, a Master Parachutist Badge, and a Gallantry Cross with Bronze Star.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction over the claims lies with the RO in Honolulu, Hawaii.

In January 2015, the Veteran testified before an RO Decision Review Officer (DRO).  In September 2016, he testified at a Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of those hearings are of record.

In March 2017, the Board remanded the current issues for further evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay.  However, the Veteran's claims must be remanded to obtain another VA examination.

In that regard, in March 2017, the Board determined that VA medical opinions that had been obtained in connection with these claims in July 2013 and April 2015 were inadequate.  As a result, it remanded the claims for development that included obtaining additional medical opinions.

The requested opinions were issued by a VA examiner in August 2017, following a June 2017 examination of the Veteran.  The examiner concluded that the Veteran's knee and back disabilities were less likely than not incurred in or caused by service.  However, in spite of the Board's explicit instruction that the examiner assume the Veteran's reports of back and knee injuries during combat service were credible, she supported her negative opinion by stating only that the Veteran's service treatment records did not indicate that he suffered any back injuries or presented with knee problems during service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examiner may not ignore lay statements unless found by the Board to be not credible).

The Board further notes that there is now mixed evidence regarding whether the Veteran has arthritis of the thoracolumbar spine.  Specifically, a July 2013 VA examiner reported that imaging studies did not reveal arthritis in the Veteran's back, but the August 2017 examiner, apparently relying on the same 2011 imaging studies as the July 2013 examiner, asserted that the Veteran had degenerative joint disease.

For the foregoing reasons, the Board finds that the VA examinations currently of record remain inadequate to adjudicate the Veteran's claims.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination or opinion, it must provide an adequate one or, at a minimum, notify the Veteran why one will not or cannot be provided).  Thus, an additional VA examination must be obtained on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination with an orthopedist to determine the nature and etiology of his thoracolumbar spine and left and right knee disabilities.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  All appropriate tests and studies, including any imaging studies required to verify whether the Veteran has arthritis (as opposed to degenerative disc disease) in his back and/or arthritis in his knees, should be conducted and the results reported in detail.

If an orthopedist is not available in the Veteran's location, send the claims file to an orthopedist for review after the examination, including any necessary testing, has been conducted by an appropriate clinician.

Following review of the claims file, the orthopedist should respond to the following:

(a) Please identify all current disabilities of the Veteran's low back, left knee, and right knee.  In doing so, please specifically address whether the Veteran has arthritis in both of his knees, and reconcile the findings of the July 2013 and August 2017 VA examiners regarding whether he has arthritis (as opposed to degenerative disc disease) of the thoracolumbar spine.  If any diagnosis of record cannot be validated or confirmed, please explain why that is so.

(b) For each diagnosed low back disability, is it at least as likely as not (50 percent probability or more) that the condition had its onset in service or is otherwise related to service?  Please explain why or why not, specifically discussing (1) the mild lipping of the Veteran's dorsal spine noted during a February 1969 chest x-ray; (2) the Veteran's credible report that his Special Forces service, which included completion of over 350 parachute jumps, jumping from hovering helicopters while wearing a rucksack that weighed approximately 100 pounds, and generally carrying that rucksack on combat missions, caused initial in-service back pain that has continued since; and (3) his credible report that he never seriously injured his back during his judo practice.

Additionally, please discuss whether any arthritis identified in the Veteran's thoracolumbar spine at least as likely as not developed within a year of his discharge from service, again discussing the foregoing evidence, particularly the Veteran's credible assertion that he has experienced back pain since service.

(c) For each diagnosed left and right knee disability, is it at least as likely as not (50 percent probability or more) that the condition had its onset in service or is otherwise related to service?  Please explain why or why not, specifically discussing (1) the Veteran's credible report that his Special Forces service included completion of over 350 parachute jumps, with landings that occasionally "wrenched" his knees; (2) his credible report that he experienced intermittent knee pain during service; and (3) his credible report that he never seriously injured his knees during his judo practice.

Additionally, please discuss whether the osteoarthritis in the Veteran's left knee (see June 2017 Knee and Lower Leg Disability Benefits Questionnaire) and any arthritis identified in his right knee at least as likely as not developed within a year of his discharge from service, again discussing the foregoing evidence.

Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and state why that is so.

2.  After completing the requested action, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

